DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-6 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1 and 6 (see Remarks pages 4-10 filed on 08/16/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Matsuo (US 2017/0280012) discloses processing unit receives original document data defining a design of an original document and processes the original document data so as to conform to a completion state of the original document during output. A creating unit creates output data in which the original document based on the processed original document data is disposed in an arrangement region on a recording medium having the original document formed thereon in a case where a ratio of a region of the original document based on the processed original document data to the arrangement region falls within an arrangement limitation, in a case where an amount of processing performed by the processing unit falls within a processing limitation, (Para 0027-0107). However, Matsuo does not disclose in the affirmative, “manager configured to associate identification information of the user with a privilege of the user in the chat system and store the identification information and the privilege of the user, wherein the print controller is configured to reference the information stored by the manager to identify the privilege associated with the identification information of the user who has entered the print instruction or the setting instruction in the chat system, and limit, based on the identified privilege, the printing to be executed in accordance with the print instruction or the setting to be configured in accordance with the setting instruction.”
Further, the next closest prior art Tashiro et al (US 2021/0099612) discloses method, a non-transitory computer readable medium, and a system are disclosed for method securing printed documents from being scanned or copied on a multi-function printer. The method includes collecting user attributes from a user upon accessing the multi-function printer; collecting information from the multi-function printer; extracting information from a printed document being scanned or copied; analyzing the user attributes collected from the user, the information collected from the multi-function printer, and the information extracted from the printed document; and determining whether the user is authorized to execute a scan job or a copy job of the printed document on the multi-function printer based on the information collected from the multi-function printer, and one or more of the user attributes collected from the user, and the information extracted from the printed document, (Para 0017-0065). However, Tashiro et al does not disclose in the affirmative, “manager configured to associate identification information of the user with a privilege of the user in the chat system and store the identification information and the privilege of the user, wherein the print controller is configured to reference the information stored by the manager to identify the privilege associated with the identification information of the user who has entered the print instruction or the setting instruction in the chat system, and limit, based on the identified privilege, the printing to be executed in accordance with the print instruction or the setting to be configured in accordance with the setting instruction.”
Finally, the next closest prior art Mitsuhashi et al (US 2020/0133592) discloses information processing apparatus includes a section that detects posts of an output instruction and an output target from a user in a chat room, a registration section that registers the output target as an output target corresponding to the user or the chat room, in a case where identification information of an output device is not registered for the user or the chat room when the post of the output target is detected, and a control section that performs control of inputting a post of requesting registration of the output device from the user into the chat room in a case where the identification information of the output device is not registered for the user or the chat room when the post of the output instruction is detected, (Para 0032-0146). However, Mitsuhashi et al does not disclose in the affirmative, “manager configured to associate identification information of the user with a privilege of the user in the chat system and store the identification information and the privilege of the user, wherein the print controller is configured to reference the information stored by the manager to identify the privilege associated with the identification information of the user who has entered the print instruction or the setting instruction in the chat system, and limit, based on the identified privilege, the printing to be executed in accordance with the print instruction or the setting to be configured in accordance with the setting instruction.” 
Therefore, the prior arts Matsuo, Tashiro et al and Mitsuhashi et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “manager configured to associate identification information of the user with a privilege of the user in the chat system and store the identification information and the privilege of the user, wherein the print controller is configured to reference the information stored by the manager to identify the privilege associated with the identification information of the user who has entered the print instruction or the setting instruction in the chat system, and limit, based on the identified privilege, the printing to be executed in accordance with the print instruction or the setting to be configured in accordance with the setting instruction.”

Regarding independent claim 6, the closest prior art, Matsuo (US 2017/0280012) discloses processing unit receives original document data defining a design of an original document and processes the original document data so as to conform to a completion state of the original document during output. A creating unit creates output data in which the original document based on the processed original document data is disposed in an arrangement region on a recording medium having the original document formed thereon in a case where a ratio of a region of the original document based on the processed original document data to the arrangement region falls within an arrangement limitation, in a case where an amount of processing performed by the processing unit falls within a processing limitation, (Para 0027-0107). However, Matsuo does not disclose in the affirmative, “management step of associating identification information of the user with a privilege of the user in the chat system and storing the identification information and the privilege of the user, wherein the print control step references the information stored by the management step to identify the privilege associated with the identification information of the user who has entered the print instruction or the setting instruction in the chat system, and limits, based on the identified privilege, the printing to be executed in accordance with the print instruction or the setting to be configured in accordance with the setting instruction.”
Further, the next closest prior art Tashiro et al (US 2021/0099612) discloses method, a non-transitory computer readable medium, and a system are disclosed for method securing printed documents from being scanned or copied on a multi-function printer. The method includes collecting user attributes from a user upon accessing the multi-function printer; collecting information from the multi-function printer; extracting information from a printed document being scanned or copied; analyzing the user attributes collected from the user, the information collected from the multi-function printer, and the information extracted from the printed document; and determining whether the user is authorized to execute a scan job or a copy job of the printed document on the multi-function printer based on the information collected from the multi-function printer, and one or more of the user attributes collected from the user, and the information extracted from the printed document, (Para 0017-0065). However, Tashiro et al does not disclose in the affirmative, “management step of associating identification information of the user with a privilege of the user in the chat system and storing the identification information and the privilege of the user, wherein the print control step references the information stored by the management step to identify the privilege associated with the identification information of the user who has entered the print instruction or the setting instruction in the chat system, and limits, based on the identified privilege, the printing to be executed in accordance with the print instruction or the setting to be configured in accordance with the setting instruction.”
Finally, the next closest prior art Mitsuhashi et al (US 2020/0133592) discloses information processing apparatus includes a section that detects posts of an output instruction and an output target from a user in a chat room, a registration section that registers the output target as an output target corresponding to the user or the chat room, in a case where identification information of an output device is not registered for the user or the chat room when the post of the output target is detected, and a control section that performs control of inputting a post of requesting registration of the output device from the user into the chat room in a case where the identification information of the output device is not registered for the user or the chat room when the post of the output instruction is detected, (Para 0032-0146). However, Mitsuhashi et al does not disclose in the affirmative, “management step of associating identification information of the user with a privilege of the user in the chat system and storing the identification information and the privilege of the user, wherein the print control step references the information stored by the management step to identify the privilege associated with the identification information of the user who has entered the print instruction or the setting instruction in the chat system, and limits, based on the identified privilege, the printing to be executed in accordance with the print instruction or the setting to be configured in accordance with the setting instruction.”
Therefore, the prior arts Matsuo, Tashiro et al and Mitsuhashi et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “management step of associating identification information of the user with a privilege of the user in the chat system and storing the identification information and the privilege of the user, wherein the print control step references the information stored by the management step to identify the privilege associated with the identification information of the user who has entered the print instruction or the setting instruction in the chat system, and limits, based on the identified privilege, the printing to be executed in accordance with the print instruction or the setting to be configured in accordance with the setting instruction.”

Dependent claims 2-5 are allowed because of their dependency to claims 1 and 6 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677